DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 2/8/2022.  Claims 2-3 and 12 are cancelled. Claims 28-29 has been added. Claim 1 is currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1, 4-11 and 13-29 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), the claims are to a statutory category. For example, independent claim 1 is directed, in part, to a method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for providing treatment recommendations for a patient to a physician by

CLAIM 1:


determining a first risk score for the patient based on the health information using a trained predictor model, wherein the trained predictor model is a best model selected from among a plurality of trained predictor models:

determining a second risk score for the patient based on the health information and at least one artificially closed care gap included in the health information using the predictor model;

determining a predicted risk reduction score based on the first risk score and the second risk score;

determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and 

outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score.

CLAIM 28:
receiving health information associated with the patient, the health information including data derived from one or more of echocardiogram or electrocardiogram signal data;

determining a first risk score for the patient based on the health information using a trained predictor model trained on a dataset derived from EHR records of a patient training dataset, wherein the trained predictor model is a best model selected from among a plurality of trained predictor models;

determining a second risk score for the patient based on the health information and at least one artificially closed care gap included in the health information using the predictor model;

determining a predicted risk reduction score based on the first risk score and the second risk score;

determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and

outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score

CLAIM 29:
receiving health information associated with the patient, the health information including data derived from one or more of echocardiogram or electrocardiogram signal data;

determining a first risk score for the patient based on the health information using a trained predictor model, wherein the trained predictor model is a best model selected from among a plurality of trained predictor models;

supplementing, by the trained predictor model, the health information to artificially close at least one care gap included in the health information;

determining a second risk score for the patient based on the supplemented health information using the predictor model;

determining a predicted risk reduction score based on the first risk score and the second risk score;

determining a patient classification based on the predicted risk reduction score, the patient classification comprising both a risk component related to the first risk score and a benefit component related to the second risk score; and

outputting a report based on at least one of the first risk score, the second risk score, or the predicted risk reduction score.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), the claims recite an abstract idea.  More specifically, independent claims 1, 28 and 29 includes one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the independent claims and their respective dependent claims are directed to methods for providing treatment recommendations for a patient to a physician which is an abstract idea because managing a patient’s health and providing treatment recommendations between a provider and patient is managing commercial interactions between people and/or managing interactions between people (e.g., provider and patient) and therefore, is a certain method of organizing human activity which encompasses both 
Furthermore, independent claim 1, and similarly independent claims 28 and 29, recites “determining a patient classification…and outputting a report” which can be a mental process because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claim 1 but further describe the recited elements and/or recite field of use limitations. For example, claim 4 recites removing redundant health information and physiologically impossible health information which can be performed with pen and paper and/or by an individual using a computer and therefore is abstract. Claim 5 recites inputting missing information which can be performed with pen and paper and/or by an individual using a computer and therefore is abstract. Claim 6 recites discarding information which can be performed with pen and paper and/or by an individual using a computer and therefore is abstract. Claims 7, 8, 9 and 10 merely recite the type of model that is used and therefore are directed to the same abstract idea of independent claim 1. Claim 11 merely recites the types of gaps and therefore is directed to the same abstract idea of independent claim 1. Claim 13 recites determining which model is the best and will be used which can be performed in the human mind, with pen and paper and/or by an individual using a computer and therefore is abstract. Claim 14 recites that the model is retrained which is an additional element considered in step (2A2) but includes all of the limitations of independent claim 1 and thus is directed to the same abstract idea identified for independent claim 1. Claim 15 recites how a patient classification is determined which can be performed in the human mind, with pen and paper and/or by an individual using a computer and therefore is abstract. Claim 16 recites how a patient classification is further determined which can be performed in the human mind, with pen and paper and/or by an individual using a computer and therefore is abstract. Claims 17 
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., elements identified above and in namely, Claims 1, 28 and 29: trained predictor model; Claim 14: best model is retrained; Claim 27: trained predictor model is used in the step of determining a patient classification) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims are devoid of any direct recitation of technology and merely recite “a trained predictor model” which under a broad and reasonable interpretation may imply the use of some sort of well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving MPEP § 2106). Moreover, paragraph [0076] of applicant's specification (US 17/098552) recites that the system/method is implemented using computing devices that include a processor, one or more computer readable medium drives, a network interface, one or more I/O interfaces and memory which is nothing more than a well-known general purpose or generic-type computer. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 2/8/2022.

4.1.	Applicant argues, on pages 7-11 of the response, that (1) claim 1 does not directed to one of the enumerated sub-groupings including a fundamental economic principle or practice, commercial or legal interactions, or managing personal behavior and relationships or interactions between people; (2) the 
	In regards to (1), it is noted that MPEP § 2106 does not provide a comprehensive list of all possible methods of organizing human activities falling under the enumerated sub-groupings rather merely provides some examples. It is submitted that “providing treatment recommendations for a patient to a physician” by receiving information associated with a patient, determining patient risks, outputting a report to thereby provide treatment recommendations for a patient by a provider is an example of a commercial interaction and/or managing interactions between people and therefore, a certain method of organizing human activity.
	In regards to (2), it is respectfully submitted that this argument is moot because the claims are directed to certain methods of organizing human activity, as set forth above. Nevertheless, it is submitted that under the broadest reasonable interpretation a person could reasonably and practically perform each step of the method in the mind and/or with pen and paper because the claims fail to recite any limitations that would preclude one from receiving health information, determining risk scores, determine a predicted risk score, determine a patient classification, and outputting a report. For example, the claims recite “data derived from one or more of echocardiogram or electrocardiogram signal data” and “determining a second risk score for the patient based on…at least one artificially closed care gap included 
	In regards to (3), it is submitted that the claim does not recite any limitations that would preclude a person from making an artificially closed care gap or determining a risk score based on the artificially closed care gap. Under a broad and reasonable interpretation an artificially closed care gap included in the health information could merely encompass a person excluding certain information from the risk score determination and the inclusion of different data or input variables into the predictor model is insufficient to evidence a technological improvement to predictor model. Furthermore, using the inherent capabilities of generic computer technologies to generate faster and better results of an abstract idea amounts to generally linking the abstract idea to a technological environment and therefore, is insufficient to integrate the abstract idea into a practical application. Lastly, indicating what actionable events are missing from the patient’s care and which ones could have the most dramatic effect pertains to a business practice rather than a technological improvement. In other words, the focus of the pending claims is not on an improvement in computers as tools, but on certain abstract ideas that use computers as tools.
As such, it is respectfully submitted that the claims are directed to an abstract idea, do not integrate the abstract idea into a practical application and do not recite significantly more than the abstract idea and therefore, are not patent-eligible under 35 U.S.C. § 101, as set forth above and in previous office actions and incorporated herein.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.